FILED
                                                                Mar 30 2017, 5:32 am

                                                                     CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court




      ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
      Stephen R. Buschmann                                      Matthew M. Price
      Thrasher Buschmann & Voelkel, P.C.                        Gregory A. Neibarger
      Indianapolis, Indiana                                     Jessica Whelan
                                                                Bingham Greenebaum Doll LLP
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Certain Tell City Annexation                              March 30, 2017
      Territory Landowners,                                     Court of Appeals Case No.
      Appellants-Petitioners,                                   62A01-1603-MI-510
                                                                Appeal from the Perry Circuit
              v.                                                Court
                                                                The Honorable William E.
      Tell City, Indiana,                                       Weikert, Special Judge
      Appellee-Respondent.                                      Trial Court Cause No.
                                                                62C01-1407-MI-319



      Pyle, Judge.


                                        Statement of the Case
[1]   This case concerns the statutory question of what constitutes a necessary

      signature on a remonstrance petition for purposes of challenging a city’s

      proposed land annexation. The Appellants/Petitioners, Certain Tell City

      Annexation Territory Landowners (“Property Owners”), filed a remonstrance
      Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017              Page 1 of 20
      petition (“Remonstrance Petition”) challenging a proposed annexation of their

      land by Tell City (“The City”). The trial court dismissed the Remonstrance

      Petition, holding that it did not contain the necessary signatures because many

      of the Property Owners’ signatures were not compliant with statutory

      requirements.


[2]   On appeal, the Property Owners argue that the trial court misinterpreted the

      statutory requirements for remonstrance petitions and erred in dismissing the

      Remonstrance Petition. We agree that the trial court misinterpreted and added

      additional statutory requirements, and we find that the Petition did contain the

      necessary signatures. Therefore, the trial court erred in dismissing the Petition.

      We reverse and remand for further proceedings.


[3]   We reverse and remand.


                                                      Issues
              Whether the trial court erred when it dismissed the Property
              Owners’ Remonstrance Petition.

                                                      Facts
[4]   On April 7, 2014, the City adopted Ordinance No. 1074, in which it proposed

      to annex 1,776.4 acres of surrounding land (collectively, “Annexation

      Territory”) into its corporate limits. Pursuant to Indiana law, owners of land in

      an annexation territory may remonstrate against an annexation by filing a

      written remonstrance and petition bearing the signatures of:

              (1) at least sixty-five percent (65%) of the owners of land in the
              annexed territory; or
      Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017     Page 2 of 20
               (2) the owners of more than seventy-five percent (75%) in
               assessed valuation of the land in the annexed territory.

      IND. CODE § 36-4-3-11(a). The Property Owners challenged the City’s

      proposed annexation by filing such a petition, the Remonstrance Petition, with

      the trial court on July 8, 2014. Each real estate parcel was allocated a dedicated

      page within the Remonstrance Petition, and each parcel’s page listed the

      parcel’s number and address; the Property Owner’s name as it appeared on the

      parcel’s property tax duplicate; and a statement that the Property Owner

      intended to remonstrate against the annexation. Each page also included a line

      for the Property Owner’s signature, a line for the Property Owner to print his or

      her name, and a line for the date the Property Owner signed the page. In total,

      438 Property Owners signed the Remonstrance Petition.


[5]   On May 12, 2015, after a pre-trial conference with the parties, the trial court

      ordered the Auditor of Perry County (“the Auditor”) to review the

      Remonstrance Petition and evaluate whether it contained the necessary

      signatures for the Property Owners to have standing to remonstrate against the

      annexation.1 Pursuant to the order, the Auditor was supposed to “create a

      Schedule of the parcels in the Annexation Territory using the names of the

      Owner(s) appearing on the tax duplicates for each of those parcels” and to




      1
        Although not stated by the trial court, we have previously held that the issue of whether a remonstrance is
      signed by a sufficient number of landowners relates to the doctrine of standing. See City of Boonville v. Am.
      Cold Storage, 950 N.E.2d 764, 766 (Ind. Ct. App. 2011), reh’g denied. If the remonstrance is not signed by a
      sufficient number of landowners, then the landowners in the annexed territory do not have standing to
      challenge the annexation. See id.

      Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                          Page 3 of 20
      “compare the Remonstrance Petitions . . . to the names on the Schedule.” (The

      City’s App. 39). The Auditor was also supposed to “make a notation for each

      parcel” regarding “whether a remonstrance petition, compliant with the

      provisions of [INDIANA CODE §] 36-4-3-11(b) [had] been filed.”2 (The City’s

      App. 39-40). If the Auditor determined that a “Remonstrance Petition was filed

      for a particular parcel that [was] not compliant with the provisions of [INDIANA

      CODE §] 36-4-3-11(b),” the Auditor was required to “make a notation on the

      Schedule as to the reasons the Petition [was] not deemed compliant.” (The

      City’s App. 40).


[6]   The Auditor reviewed the Annexation Territory and Remonstrance Petition

      and filed a schedule (“Schedule”) with the trial court as ordered. As

      documented in the Schedule, the Auditor found that there were 637 total

      parcels in the Annexation Territory and that 145 of the 438 signatures in the

      Remonstrance Petition did not comply with INDIANA CODE § 36-4-3-11(b).

      Based on these findings, only 45% of Property Owners in the Annexation

      Territory had signed the Remonstrance Petition and complied with INDIANA

      CODE § 36-4-3-11(b). The Auditor’s reason for finding 145 signatures non-

      compliant was that they did not “exactly match any of the names listed on the

      tax duplicate such that the signatures may not comply with Indiana law.” (The




      2
        As we will discuss further in a later portion of this opinion, INDIANA CODE § 36-4-3-11(b) does not contain
      requirements for a “valid” signature. It provides that, “[i]n determining the total number of landowners of
      the annexed territory and whether signers of the remonstrance are landowners, the names appearing on the
      tax duplicate for the territory constitute prima facie evidence of ownership.” I.C. § 36-4-3-11(b).

      Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                          Page 4 of 20
      City’s App. 37). For example, one person had signed as “Joe” instead of

      “Joseph,” and some people had added middle initials. Also, some of the non-

      compliant signatures were those of trustees and authorized representatives of

      corporations who had signed on behalf of their trusts and/or corporations.


[7]   At the agreement of the parties, the trial court next ordered the Auditor to

      revise and supplement the Schedule to include the assessed value for each

      parcel in the Annexation Territory, as well as the total assessed value of the

      Annexation Territory. The Auditor filed a revised schedule (“Revised

      Schedule”) including these valuations. According to the Revised Schedule, the

      total value of the property owned by the Property Owners was not more than

      75% of the total value of the Annexation Territory, as was required for standing

      to challenge the annexation pursuant to the property value prong of INDIANA

      CODE § 36-4-3-11(a).


[8]   Subsequently, on September 21, 2015, the Property Owners filed a

      memorandum objecting to the Auditor’s Revised Schedule. In their objection,

      the Property Owners argued that: (1) the Auditor’s interpretation that the

      Property Owners’ signatures on the Remonstrance Petition had to exactly

      match their names on their tax duplicates was arbitrary because no such

      standard was required by the remonstrance statute; (2) the Auditor had

      included parcels in the Annexation Territory that did not belong in the

      Territory; and (3) the Auditor had improperly counted state-owned parcels in

      the Annexation Territory as forty-eight separate parcels rather than one single

      parcel. In support of this third argument, the Property Owners cited American

      Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 5 of 20
      Cold Storage v. City of Boonville, 977 N.E.2d 19 (Ind. Ct. App. 2012), in which

      this Court found that separate parcels acquired by the State for right-of-way on

      a state highway should be counted as a single parcel for purposes of an

      annexation remonstrance. Adjusting for these alleged errors, the Property

      Owners contended that there were 591, rather than 637, total parcels in the

      Annexation Territory and that the Remonstrance Petition contained 434 valid

      Property Owner signatures.3 The Property Owners noted that 434 signatures

      constituted 73.04% of the total 591 parcels, which was a sufficient number of

      signatures for standing under INDIANA CODE § 36-4-3-11(a)(1).


[9]   Thereafter, the City filed a response to the Property Owners’ objection, as well

      as an objection of its own. In response to the Property Owners, the City argued

      that the Auditor’s determination of which signatures complied with the statute

      was entitled to deference and that the Property Owners had not provided

      sufficient evidence to rebut the presumption that the Auditor’s findings were

      valid. Further, the City asserted that a plain reading of the statute supported

      the Auditor’s interpretation. With respect to the signatures of corporate

      representatives or trustees, in particular, the City contended that the Auditor

      could not properly deem the signature valid if the Auditor was unable to tell on

      the face of the Remonstrance Petition that the signor was authorized to sign on

      behalf of the entity. The City contended that the burden was on the Property




      3
        It is not clear why the Property Owners contended that there were 434 valid signatures rather than 438, as
      the Auditor found.

      Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                          Page 6 of 20
       Owners to prove the validity of the signatures, so any ambiguity should be

       resolved against them. As for the total number of parcels in the Annexation

       Territory, the City argued that the Property Owners had not proven that the

       State’s forty-eight parcels in the Annexation Territory should qualify as only

       one parcel for purposes of the Petition. Finally, in its own objection to the

       Revised Schedule, the City noted that eleven of the Property Owners had

       withdrawn their signatures from the Remonstrance Petition since the Auditor

       had compiled the Revised Schedule.


[10]   On December 10, 2015, the trial court held a hearing on the parties’ objections.

       At the hearing, the City described the inconsistencies between the names on the

       tax duplicates and the signatures on the Remonstrance Petition as follows:

               Basically[,] there are 26 that added a middle initial, there are 12
               that did not fully spell out a middle name, there are 12 that did
               not include a middle name, five (5) did not include the word
               trustee, even though they were signed [by] the person who is the
               trustee, two (2) did not use Jr. or Sr., two (2) added a middle
               name, we have some that added middle initials, we have one (1)
               that use[d] Joe instead of Joseph, one (1) that used Joseph
               instead of Joe, we have a John not a Johnathon, [] three (3) by
               personal representatives, one (1) of them a C looked like an E to
               the auditor. [W]e have a Tom instead of Thomas, several that
               did not include MD, signed the name but just didn’t put MD[.]
               [T]hey are owned by doctors[.] [O]ne (1) signed, we had some
               sign using a new married name and in some cases they even
               identified [] that case, some we are not sure why they turned
               them down. . . . One (1) of them . . . the name was misspelled on
               the record card so in the signature the person signed their name
               and said it is misspelled on the record card[.]



       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 7 of 20
       (Tr. 10-11). Several Property Owners whose signatures the Auditor had

       rejected testified to rebut the Auditor’s determination that they had not validly

       signed the Remonstrance Petition. Each of the Property Owners testified that

       he or she owned the land identified in the Remonstrance Petition and that he or

       she had signed the Petition. The Property Owners also presented evidence that

       the Auditor had incorrectly included several parcels in the Annexation Territory

       that did not belong in the Territory.


[11]   Subsequently, the trial court entered findings of fact and conclusions thereon

       concluding that the Remonstrance Petition did not contain the necessary

       signatures for the Property Owners to have standing to challenge the

       annexation. The trial court ruled that the Auditor had “acted appropriately in

       invalidating certain signatures on the Remonstrance Petition [that] did not

       match the names appearing on the [corresponding] tax duplicate.” (The

       Property Owners’ App. 18). As for instances where the Remonstrance Petition

       was signed by a trustee or authorized representative of a trust or corporation

       owning property in the Annexation Territory, the trial court concluded that

       “the Auditor [had] correctly exercised her discretion in determining that the

       signatures were invalid” because the Auditor could not tell on the face of the

       Petition whether the representative was authorized to sign on behalf of the

       Property Owner. (The Property Owners’ App. 19). The Court did not decide

       on the merits whether the State’s forty-eight parcels should be counted

       individually or as one single parcel because it concluded that the Property




       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 8 of 20
       Owners would not have sufficient signatures even if it ruled in their favor.4 The

       Property Owners now appeal.


                                                      Decision
[12]   This appeal concerns the statutory requirements for challenging an annexation

       through a remonstrance. The process of annexation consists of multiple stages.

       Generally, an annexation formally begins when a municipality adopts an

       ordinance annexing territory pursuant to either INDIANA CODE § 36-4-3-3 or

       INDIANA CODE § 36-4-3-4. Fight Against Brownsburg Annexation v. Town of

       Brownsburg, 32 N.E.3d 798, 801 (Ind. Ct. App. 2015). The legislative adoption

       of the ordinance is followed by an opportunity for affected landowners to

       appeal the annexation through a remonstrance. Id. INDIANA CODE § 36-4-3-11

       details the requirements for a valid remonstrance.5 As stated above, it provides

       that the remonstrance must be signed by:

                (1) at least sixty-five percent (65%) of the owners of land in the
                annexed territory; or

                (2) the owners of more than seventy-five percent (75%) in
                assessed valuation of the land in the annexed territory.




       4
        Specifically, “[f]or the sake of this argument, [the court] accepted the Remonstrators’ argument that all
       State-owned parcels should be counted as one (1) instead of the 48 parcels contained in the [Schedule].”
       (The Property Owners’ App. 24).
       5
        This statute has since been amended, but the amended version of the statute applies the same language to,
       and requirements for, annexation ordinances adopted before July 1, 2015.

       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                           Page 9 of 20
       I.C. § 36-4-3-11(a). Also, the remonstrance “must be accompanied by a copy of

       that ordinance, and must state the reason why the annexation should not take

       place.” I.C. § 36-4-3-11(a). If the remonstrance is not signed by a sufficient

       number of landowners, then the landowners in the annexed territory do not

       have standing to challenge the annexation. See City of Boonville, 950 N.E.2d at

       766.


[13]   After receiving a remonstrance to an annexation, “the court shall determine

       whether the remonstrance has the necessary signatures.” I.C. § 36-4-3-11(b).

       According to INDIANA CODE § 36-4-3-11(b):

               In determining the total number of landowners of the annexed
               territory and whether signers of the remonstrance are
               landowners, the names appearing on the tax duplicate for that
               territory constitute prima facie evidence of ownership. Only one
               (1) person having an interest in each single property, as
               evidenced by the tax duplicate, is considered a landowner for
               purposes of this section.

       If, as a result of this review, the court determines that the remonstrance is

       sufficient, it must then schedule a hearing on the merits of the remonstrance.

       Fight Against Brownsburg Annexation, 32 N.E.2d at 800. At the hearing, the

       burden is on the municipality to demonstrate its compliance with annexation

       statutes. Id. at 801.


[14]   Because the trial court determined that the Remonstrance Petition was not

       signed by a sufficient number of Property Owners, the Property Owners did not

       have standing to challenge the annexation. See City of Boonville, 950 N.E.2d at

       766. Accordingly, on appeal, they argue that the trial court erred in
       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 10 of 20
       determining how many Property Owners had validly signed the Petition. They

       essentially dispute the trial court’s interpretation of the statutory requirements

       for the “necessary signatures” on a remonstrance petition under INDIANA CODE

       § 36-4-3-11. Their arguments apply to three categories of remonstrance signers:

       (1) individual Property Owners; (2) trustees; and (3) authorized representatives

       of corporations. They argue that the trial court’s interpretation of INDIANA

       CODE § 36-4-3-11(b)—that the signature of each of these signers had to match

       his or her respective name on his or her property tax duplicate exactly—was too

       restrictive of a standard and was not supported by the statute. We agree.


[15]   To decide this issue, we must interpret the signature requirements under

       INDIANA CODE § 36-4-3-11. Our standard for statutory interpretation is as

       follows:

               Statutory interpretation is a question of law reserved for the court
               and is reviewed de novo. The cardinal rule of statutory
               construction is that if a statute is unambiguous, then we need not
               and cannot interpret it; rather, we must apply its plain and clear
               meaning. Additionally, when construing a statute, the
               legislature’s definition of a word binds us. When the legislature
               has not defined a word, we give the word its common and
               ordinary meaning.

       Town of Whitestown v. Rural Perry Twp. Landowners, 40 N.E.3d 916, 921 (Ind. Ct.

       App. 2015) (quoting Vanderburgh Cty. Election Bd. v. Vanderburgh Cty. Democratic

       Cent. Comm., 833 N.E.2d 508, 510 (Ind. Ct. App. 2005)) (internal citations

       omitted), reh’g denied, trans. denied. Importantly, we may not “‘engraft new

       words’ onto a statute or add restrictions where none exist.” Kitchell v. Franklin,

       997 N.E.2d 1020, 1026 (Ind. 2013).
       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 11 of 20
[16]   Here, the trial court concluded that “[INDIANA CODE] § 36-4-3-11 requires that

       the remonstrator’s signature on the remonstrance petition exactly match the

       landowner’s name on the tax duplicate.” (The Property Owners’ App. 18).

       However, this conclusion misconstrues the language of the statute. INDIANA

       CODE § 36-4-3-11(b) provides, in relevant part, that:

               [When the trial court is] determining the total number of
               landowners of the annexed territory and whether signers of the
               remonstrance are landowners, the names appearing on the tax
               duplicate for that territory constitute prima facie evidence of
               ownership.

       (Emphasis added). It is clear that the purpose of the review process delineated

       in the statute is to verify that the signers are, in fact, property owners. See I.C. §

       36-4-3-11 (providing that the trial court must “determin[e] . . . whether signers

       of the remonstrance are landowners”). Towards this end, the statute implies

       that the trial court may compare the name on the property tax duplicate to the

       name on the petition because the property tax duplicate could not constitute

       evidence unless the trial court could compare it to the petition. See id.

       However, the statute does not provide that the name on the property tax

       duplicate constitutes prima facie evidence only if it matches the signature on the

       petition; nor does it provide that the name on either the petition or the property

       tax duplicate must fit a certain format—and, by extension, “match”—to qualify

       as prima facie evidence. The pages for each parcel must be “signed,” but the

       statute does not require a particular form of signature.




       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017    Page 12 of 20
[17]   This first point, that the statute does not require a match between the name on a

       property tax duplicate and the signature on a petition, is important because it

       allows for a trial court to find that other aspects of a comparison between a

       petition and the corresponding property tax duplicates are relevant for

       establishing prima facie evidence of ownership. For example, the statute does

       not preclude the trial court from determining that any name, rather than

       signature, on the remonstrance petition that matches a name on the property

       tax duplicate establishes prima facie evidence of ownership. This distinction is

       significant here because the Remonstrance Petition contained “names” in

       addition to signatures. As stated above, each real estate parcel was allocated a

       dedicated page within the Remonstrance Petition, and the page listed that

       parcel’s number and address; the Property Owner’s name as it appeared on the

       property’s tax duplicate for the parcel; a statement that the Property Owner

       intended to remonstrate against the annexation; a line for the Property Owner’s

       signature; and a line for the Property Owner to print his or her name.

       Accordingly, each Property Owner’s name was listed in three places—the

       Petition’s documentation of the Property Owner’s name as it appeared on the

       Property tax duplicate, the owner’s printed name, and the owner’s signature.

       The trial court concluded that the signature had to exactly match the property

       tax duplicate, but we disagree in light of the language of the statute. Instead,

       we conclude that the statute allowed for the tax duplicate to constitute prima

       facie evidence of ownership if it was the same as the Petition’s statement of the

       Property Owner’s name in any of these three contexts.



       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 13 of 20
[18]   Utilizing this interpretation, we must recalculate the number of qualifying

       signatures on the Remonstrance Petition. The Auditor initially accepted 293 of

       the signatures on the Remonstrance Petition and rejected 145. Then, as

       documented in the City’s objection to the Auditor’s Revised Schedule, owners

       of eleven parcels withdrew their signatures from the Remonstrance Petition.

       The Auditor had already rejected three of these signatures in the Schedule,

       which meant that 285 signatures that the Auditor had approved and 142

       signatures that the Auditor had rejected remained on the Remonstrance

       Petition.6 Based on our review of the rejected petitions and the Auditor’s

       documentation of the names on the property tax duplicates, we conclude that

       the pages for 120 of the rejected signatures included a name, whether in typed,

       printed, or signed form, that exactly matched the corresponding tax duplicate.

       Of the remaining twenty-two signatures that the Auditor rejected and that do

       not have an exact name match, an additional four signatures were confirmed as

       belonging to valid Property Owners at the hearing. Accordingly, in sum, we

       conclude that there was prima facie evidence—unrebutted by the City—that

       there were compliant signatures of 409 Property Owners on the Remonstrance

       Petition.


[19]   While the above analysis applies to the names on the Remonstrance Petition

       that matched the names on the property tax duplicates, we also noted above




       6
        The trial court found that the Auditor had already rejected four of these signatures and had approved seven,
       but our review of the record has revealed that the Auditor had rejected three and approved eight.

       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                        Page 14 of 20
       that the statute does not require a name on the tax duplicate to fit a certain

       format—and, by extension, “match”—the name on the Petition to qualify as

       prima facie evidence. This distinction is significant because many of the

       signatures and names on the Remonstrance Petition differed, but differed only

       slightly, from the corresponding names on the property tax duplicates. The

       Property Owners argue that these slight deviations should not have disqualified

       the Property Owners’ signatures. We agree.


[20]   In support of the Property Owners’ argument, we note that in Wherry v.

       Backelman, 130 N.E.2d 777 (Ind. Ct. App. 1955), this Court considered a

       similar question of how to count names on a petition to abandon a school. The

       statutory language in that case required a “majority of the resident taxpayers of

       any school township” to petition the trustee or board of trustees for the

       abandonment of any high school. Id. at 778. When counting the names, the

       trial court noted that several of the signatures on the petition contained

       derivatives or expansions of the names on the property tax duplicates, such as

       “Jim Springer” instead of “James L. Springer” and “Homer Studebaker”

       instead of “H.J. Studebaker.” Id. at 777, 778. When affirming the trial court’s

       decision that these derivatives constituted qualifying signatures, we noted that

       “[i]t is a general rule that a person may be designated in a legal proceeding by

       the name by which he is commonly known, even though this does not

       constitute his true name.” Id. at 778. Further, we explained that “[i]n arriving

       at whether the petition is a valid one, . . . the law is primarily concerned with

       the question of the correct identity of the person so signing.” Id. at 779.


       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 15 of 20
       Accordingly, when an individual signed the petition using the word “Mrs.” or

       “using initials,” for example, “the same create[d] a presumption that she [was]

       signing the petition for herself, and it then bec[ame] the duty of the

       governmental official to determine whether or not the identification of such

       individual so signing [was] the same person whose name appear[ed] upon the

       tax duplicate.” Id.


[21]   Similarly, in Marshall Cty. Tax Awareness Comm. v. Quivey, 780 N.E.2d 380 (Ind.

       2002), our supreme court held that signatures that contained minor deviations

       from the property owners’ names as listed on their property tax duplicates were

       valid in a remonstrance petition to block a school building improvement plan.

       There, the County Auditor had invalidated the signature of David Good, a co-

       trustee of the “David A. Good and Norma Jean Good Rev Living Trust”

       because he did not sign “as Trustee.” Id. at 385. On review, our supreme court

       noted that there was no statutory requirement for a trustee to sign a

       remonstrance petition in his capacity as trustee. See id. The only requirement

       for signatures was that: “All names should be written and printed neatly, and as

       they appear on the tax records in the Auditor’s office as nearly as possible.” Id.

       (emphasis added). The supreme court noted that the Auditor’s disqualification

       of David Good’s signature was an error because “[a]rguably the ‘name’ is only

       ‘David Good,’ even if his title is ‘trustee.’” Id. Regardless, the supreme court

       held that “imperfect identification” of property owners on the petition was

       allowable and that “[s]ignatures that [did] not violate any statutory or Board of

       Accounts directive should [have been] counted if it [was] clear who the property


       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 16 of 20
       owner [was] and that the person signing for that property [was] authorized to

       do so.”7 Id. David Good’s signature on behalf of his trust met those criteria

       because the Auditor had “no difficulty” identifying the signer “David Good” as

       the co-trustee of the “David A. Good and Norma Jean Good Revocable Living

       Trust.” Id.


[22]   Notably, we have also previously clarified that:

               A signing may be accomplished in a number of ways. When a
               person intends for the mark or name to represent his signature on
               a document, it meets the requirements of the law. In certain
               situations, initials may constitute a legal signature.

       Gibson v. State, 661 N.E.2d 865, 868 (Ind. Ct. App. 1996), trans. denied. This is a

       non-exacting standard that does not require an individual’s legal signature to

       precisely match his or her name in order to represent the individual.


[23]   Based on the above precedent, we conclude that a signature on a remonstrance

       petition may qualify as proof of ownership and the Property Owner’s intent to

       sign the remonstrance even if it deviates insignificantly from the property tax

       duplicate. As stated above, it is clear that the Legislature’s primary concern

       was that the court identify the signers as landowners. See I.C. § 36-4-3-11.

       And, as we held in the cases above, it is possible to verify identity without

       having an exact name match. Few would dispute that “Jim Springer” is the




       7
        The statute required that the verification of petitions and remonstrances be done “‘in the manner prescribed
       by the state board of accounts.’” Id. (quoting I.C. § 6-1.1-20-3.2(4)).

       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                        Page 17 of 20
       same person as “James L. Springer,” or that “David Good” is likely a trustee of

       a trust titled “David A. Good and Norma Jean Rev Living Trust.” As an

       extension of this principle, the Gibson Court noted that Indiana law recognizes

       that a person may “sign” a document with only initials. See id.


[24]   Our interpretation that signatures may contain minor deviations if it is still

       possible to identify ownership is consistent with our rules of statutory

       interpretation and the evidentiary standard that the legislature included in the

       statute. First, as noted above, we are not allowed to “‘engraft new words’ onto

       a statute or add restrictions where none exist.” Kitchell, 997 N.E.2d at 1026.

       The statute here did not explicitly state that the signatures on a remonstrance

       petition must match the property owners’ corresponding names as listed on

       their property tax duplicates. Thus, we may not add such a requirement to the

       statute.


[25]   Second, the Legislature did not establish an exhaustive method for determining

       property ownership. It provided that the name on the property tax duplicate

       constitutes “prima facie evidence” of ownership. I.C. § 36-4-3-11. Black’s Law

       Dictionary defines “prima facie evidence” as “[e]vidence that will establish a

       fact or sustain a judgment unless discredited by other evidence.” BLACK’S LAW

       DICTIONARY 677 (10th ed. 2014). The prima facie standard implies that while

       certain evidence may be sufficient to establish a fact, it is not, by necessity, the

       only evidence that may establish that fact. See City of Boonville, 950 N.E.2d at

       768 (“[T]he tax duplicate, as the term is used in [INDIANA CODE §] 36-4-3-

       11(b), is prima facie evidence of ownership. It is neither an irrebuttable nor a

       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017   Page 18 of 20
       sole source of evidence.”)8 This is a flexible standard that does not require a

       specific form of evidence to establish ownership.


[26]   Based on this interpretation and our review of the record, we conclude that an

       additional seven Property Owners whose signatures the Auditor rejected were

       compliant with the statute. Combined with the signatures we have previously

       found to be compliant, there were a total of at least 416 compliant signatures on

       the Remonstrance Petition. The City disputes on cross-appeal how many total

       parcels there were in the Annexation Territory for purposes of determining the

       percentage of Property Owners that signed the petition. However, we conclude

       that even if we find in favor of the City on that issue and determine that there

       are 626 total parcels, the Property Owners had a sufficient percentage of

       signatures for standing—66.29%. Accordingly, we need not address the City’s

       cross-appeal issue that the court should have counted the State’s parcels as

       forty-eight separate parcels rather than one parcel.9 We conclude that the trial




       8
         The City argues that, regardless of the statutory language, the standard that the Auditor used for
       determining statutory compliance should be binding on the Property Owners because they agreed to the
       Auditor’s process in a pre-hearing conference. However, while the trial court’s order stated that the Property
       Owners had agreed to allow the Auditor to compare the Remonstrance Petition signatures to property tax
       duplicates, there is no evidence in the record that they agreed to the Auditor’s interpretation that any
       signatures that did not match the property tax duplicates exactly would be disqualified. Further, as our
       supreme court noted in Marshall County Tax Awareness Committee, restrictions that are not authorized by
       statute are not enforceable. See 780 N.E.2d at 385. There, even though all three parties had signed a
       “Memorandum of Understanding” concerning requirements for valid signatures on a petition, the
       requirements that were not authorized by statute were unenforceable. See id.
       9
         We also need not address whether trustees or corporate representatives were required to prove that they
       were authorized to sign the Remonstrance Petition on behalf of their trusts and/or corporations. When we
       subtract the parcels whose authorized representatives testified at the hearing, only eight parcels remain at
       issue. Even if we exclude these parcels from the total number of compliant signatures on the Petition and

       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                         Page 19 of 20
       court erred in dismissing the Remonstrance Petition on the basis that it did not

       contain the necessary signatures, and we reverse the trial court’s decision.


[27]   Reversed and remanded.


       Bradford, J., and Altice, J., concur.




       assume that there are 626 total parcels in the Annexation Territory, the Property Owners still have a
       sufficient percentage of signatures for standing—65.17%.

       Court of Appeals of Indiana | Opinion 62A01-1603-MI-510 | March 30, 2017                         Page 20 of 20